Case 1:19-cv-21551-CMA Document 19 Entered on FLSD Docket 05/07/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                    Case No.: 1:19-cv-21551-CMA
 Euclid Fish Company, on behalf of itself and all
 others similarly situated,
   Plaintiff,
                          v.
 Mowi ASA (fka Marine Harvest ASA), Marine
 Harvest USA, LLC, Marine Harvest Canada, Inc.,
 Ducktrap River of Maine LLC, Grieg Seafood
 ASA, Grieg Seafood BC Ltd., Bremnes Seashore
 AS, Ocean Quality AS, Ocean Quality North
 America Inc., Ocean Quality USA Inc., Ocean
 Quality Premium Brands, Inc., SalMar ASA,
 Leroy Seafood Group ASA, Leroy Seafood USA
 Inc., and Scottish Sea Farms Ltd.,
   Defendants.
 ________________________________________ /

                   NOTICE OF STRIKING RETURN OF SERVICE (DE # 14)

          Pursuant to the direction of the Clerk of Court for the Southern District of Florida, the

  undersigned strikes the Return of Service on Mowi ASA filed May 7, 2019 (DE # 14), due to a

  clerical error, and will refile a corrected version forthwith.


                                                 Respectfully submitted,

                                                 /s/ Robert C. Gilbert
                                                 Robert C. Gilbert, FBN 561861
                                                 KOPELOWITZ OSTROW FERGUSON
                                                 WEISELBERG GILBERT
                                                 2800 Ponce de Leon Boulevard
                                                 Suite 1100
                                                 Coral Gables, FL 33134
                                                 Tel: 305/384-7269
                                                 gilbert@kolawyers.com
                                                 Robert@gilbertpa.com

                                                 Counsel for Plaintiff and the Proposed Class
Case 1:19-cv-21551-CMA Document 19 Entered on FLSD Docket 05/07/2019 Page 2 of 2



                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 7, 2019, I electronically filed the foregoing document with the

  Clerk of the Court using CM/ECF.


                                                          /s/ Robert C. Gilbert
                                                          Robert C. Gilbert, FBN 561861




                                                 2
